                         IN THE UNITED ST A TES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                    No. 7:18-cv-120-BO

RAQUA Y EDDIE,                                           )
                                                         )
                 Plaintiff,                              )
                                                         )
V.                                                       )               ORDER
                                                         )
CITY OF WHITEVILLE and J. ATKINSON,                      )
indi viduall y and officially, CARL TON                  )
WILLIAMSON, individually and officially,                 )
and CLAY COLLIER, individually.                          )
                                                         )
                 Defendants.                             )




          This matter comes before the Court sua sponte based on its authori ty to manage its own

docket.

          On March 10, 2020, the Court issued an order denying defendants' motions for summary

judgment. The Court' s order denied summary judgment on plaintiffs abuse of process claim

without prejudice because plaintiff was seeking a de nova trial of a state conviction that is relevant

to the claim .

          On Ap ril 1, plaintiffs attorney informed the Court that plaintiff is currently sched ul ed for

a June 22 trial. The Chief Justice of the North Carolina S~1preme Court, however, has suspended

most activities of the state courts, including all jury trials, due to the current public health crisis.

Consequently , it appears likely that this trial w ill be delayed.

          " [T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counse l, and for litigants. " Maryland v. Universal Elections, Inc., 729 F.3d 370, 379 (4th Cir.




            Case 7:18-cv-00120-BO Document 79 Filed 04/20/20 Page 1 of 2
2013). Many of this Court's proceedings have also been suspended or continued because of the

public health crisis. The Court STAYS this case in its entirety pending plaintiffs state criminal

trial. The parties shall notify the Court when the state court trial is concluded and the stay should

be lifted .




         SO ORDERED, this        /   'f day of April, 2020 .


                                               CHIEF UNITED ST ATES DISTRICT JUDGE




                                                  2

              Case 7:18-cv-00120-BO Document 79 Filed 04/20/20 Page 2 of 2
